 In the Matter of LIFE INSURANCE COMPANY OF VIRGINIA, RICHMOND,VIRGINIAandINDUSTRIAL AND ORDINARY INSURANCE AGENTS UNION#21354 AND INDUSTRIAL AND ORDINARY INSURANCE AGENTS COUNCILCase No. R-1839.-Decided June 6, 1940Ordinary andWeekly PremiumInsurance Business-Jurisdiction:employerengaged in trade, traffic,and commerce in the District ofColumbia-Investiga-tion of Representatives:controversyconcerning representation of employees:refusal of employer to recognize petitioning union-UnitAppropriate for Col-lective Bargaining:debit collectorsat DistrictofColumbia office, excludingdistrictmanagers,assistant districtmanagers,office and clerical employees ;no controversy asto-Election Ordered.Mr. Samuel M. Spencer,for the Board.Mr. Sidney J. Hilton,of Richmond, Va., for the Company.Mr. George L. RussandMr. Frank Weikel,ofWashington, D. C.,for the Union..Mr. Malcolm A. Hoffmann,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 20, 1940, Industrial and Ordinary Insurance AgentsUnion #21354 and Industrial and Ordinary Insurance Agents Coun-cil, herein called the Union, filed with the Regional Director for theFifth Region (Baltimore, Maryland), a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees in the Washington, D. C., office of Life InsuranceCompany of Virginia, Richmond, Virginia, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On April 29, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation and24 N. L. R. B., No. 36.411 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On May 2, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant thereto, a hearing was held on May 10, 1940, at Wash-ington,D. C., before Berdon M. Bell, the Trial Examiner dulydesignated by the Board.The Board and the Company were rep-resented by counsel and the Union by its representatives.All partiesparticipated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to, introduce evidencebearing on the issues was afforded all parties.At the hearing the Company filed with the Trial Examiner amotion to dismiss the petition for lack of jurisdiction, and duringthe course of the hearing the Company moved to dismiss the petitionon jurisdictional and other grounds.These motions were not ruledon by the Trial Examiner and they are hereby denied.During thecourse of the hearing the Trial Examiner made several rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLife Insurance Company of Virginia, Richmond, Virginia, incor-porated under Virginia law in 1871, is engaged in the writing ofordinary and weekly premium insurance and maintains its homeoffice at Richmond, Virginia.The Company also operates districtoffices in 12 States and in Washington, D. C.At its District ofColumbia office the Company has approximately 51 employees includ-ing a district manager and 7 assistant district managers, 40 agentsor debit collectors,' 2 clerks, and 1 cashier.The Company on December 31, 1939, had in effect policies amount-ing to $528,053,461.00 of which approximately $13,000,000.00, repre-senting some 33,000 policies or 2.4 per cent of its total policies out-standing, were carried on the books of its Washington, D. C., office.Approximately 10 per cent in number and value of policies servicedby the District of Columbia office were held by policyholders residingin nearby Maryland.i There are 40 debit areas normally served by individual debit collectors or agents, butat the time of the bearing,the Company employed only 38 such employees. LIFE INSURANCECOMPANY ET AL.413We find that the Company is engaged in-trade, traffic, and com-merce within the District of Columbia.II.THE ORGANIZATION INVOLVEDIndustrial and Ordinary Insurance Agents Union #21354 and In-dustrial and Ordinary Insurance Agents Council is a labor organiza-tion affiliated with the American Federation of Labor. It admits tomembership debit collectors or agents employed by the Company atits office in the District of Columbia, excluding district managers andoffice and clerical employees.III. THE QUESTION CONCERNING REPRESENTATIONDuring the month of February 1940, the Union presented to Com-pany officials certain proposals concerning wages and working con-ditions of employees at the Washington, D. C., office and requestedrecognition of the Union for the purposes of collective bargaining.The Company conditioned consideration of. these proposals uponproof of the Union's majority.The Union agreed to present suchproof and suggested alternative methods by which this might be done,including a Board proceeding.The Company promised to notifythe Union of what steps it desired taken before granting recognition,and, upon its failure to do so, the petition herein was filed.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce within the District of Co-lumbia, and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE APPROPRIATE UNITThe Company employs approximately 40 debit collectors.'Fiveof these service debits in nearby Maryland.They operate out of theDistrict of Columbia office and, like other debit collectors, have li-censes to sell insurance in the District of Columbia, are on the pay2 See footnote 1,supra. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll of the District of Columbia office, where they report weekly, andare subject to the same regulations as other debit collectors.The Union requests that the appropriate unit include all debit col-lectors employed by the Company at its Washington, D. C., office,excluding district managers, assistant district managers, and officeand clerical employees.'The proposed unit thus includes the debitcollectorsservicingMaryland debits.The Company raised noobjection to the unit sought.We find that all debit collectors employed by the Company at itsdistrict office in the District of Columbia, but excluding district man-agers, assistant district managers, and office and clerical employees,constitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of -their right to self-organization and collective bargainingand otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Union claimed that it represented a majority of the debitcollectors employed at the Company'sDistrict of Columbia office,and the Regional Director filed a statement at the hearing to theeffect that the Union had presented authorization and affiliationcards representing 27 of the Company's employees in the appropriateunit.We find that the question concerning representation whichhas arisen can best be resolved by an election by secret ballot.The Union has no objection to selection of the pay-rollperiodimmediately preceding the date of the Direction of Election herein,to determineeligibilityto vote, and the Company made no expres-sion of its desires in this regard.We shall follow our usual prac-tice and direct that the employees of the Company eligible to votein the election shall be those within the appropriate unit duringthe pay-roll period immediately preceding the date of our Directionof Election herein, including employees who did not work duringsuch pay-roll period because they were ill or on vacation,and em-ployees who were then or shall have since been temporarily laidoff, but excluding those who shall have since quit or been dischargedfor cause.8Here, as inMatter of Equitable Life Insurance Company, Washington, D.C., andIn-dustrialand Ordinary Insurance Agents Union, etc.,21 N. L. R. B. 37, the Company'sagents are not sub-classified as "debit collectors" and "canvassers"as isthe case withcertain other District of Columbia insurance companies which have come before the Board.Cf.Matter of Home Beneficial Associationof Richmond, Va.andIndustrial and OrdinaryInsurance Agents' Council,17 N. L. R. B. 1027;Matter of Eureka Maryland AssuranceCorporationandIndustrial and Ordinary Insurance Agents Union No.213511,Industrial andOrdinaryInsurance Agents Council,17 N. L. R. B. 381;Matter of Washington Branchof The Sun Life Insurance Company of AmericaandIndustrial and Ordinary InsuranceAgents Union No. 21854, Industrial and Ordinary Insurance Agents Council,15 N. L. It. B.817. LIFE INSURANCE COMPANY ET AL.415Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees at the District of Columbia office of LifeInsurance Company of Virginia, Richmond, Virginia, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All debit collectors employed by the Company at its Dis-trict of Columbia office, excluding district managers, assistant dis-trictmanagers, and office and clerical employees, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Life Insurance Company of Virginia, Richmond, Virginia, onbehalf of employees in its district office in the District of Columbia,an election by secret ballot be conducted as early as possible but notlater than thirty (30) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Directorfor the Fifth Region, acting in the matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, ofsaid Rules and Regulations, among all debit collectors employed byLife Insurance Company of Virginia, Richmond, Virginia, in itsdistrict office in the District of Columbia, who were employed duringthe pay-roll period immediately preceding the date of this DirectionofElection, including employees who did not work during thatperiod because they were ill or on vacation, or were then or shallhave since been temporarily laid off, but excluding district man-agers, assistant district managers, office and clerical employees, andthose who shall have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Industrialand Ordinary Insurance Agents Union #21354 and Industrial andOrdinary Insurance Agents Council, for the purposes of. collectivebargaining.